                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION


MATERIAL HANDLING TECHNOLOGIES,                            CIVIL ACTION NO. 16-CV-1297
INC.

VERSUS                                                     JUDGE ELIZABETH FOOTE

SOUTHLAND PROCESS GROUP LLC,                               MAGISTRATE JUDGE HORNSBY
ET AL.


                                 MEMORANDUM RULING

       This case arises out of a dispute between a subcontractor, a contractor, and an owner.

Plaintiff, subcontractor Material Handling Technologies, Inc. (“Material Handling”), filed suit

against Southland Process Group, LLC (“Southland”), its contractor, and IntegriCo Composites,

Inc. (“IntegriCo”), the owner of the project, for unpaid costs. Now before the Court is Material

Handling’s Motion for Summary Judgment. [Record Document 66]. Southland has filed a Cross-

Motion for Summary Judgment and an Opposition. [Record Documents 77 & 78]. Material

Handling has filed an Opposition to the Cross-Motion and a Reply in support of its own Motion.

[Record Documents 83 & 86]. For the reasons discussed below, Material Handling’s Motion for

Summary Judgment [Record Document 66] is DENIED as to Southland. 1 Southland’s Cross-

Motion for Summary Judgment [Record Document 77] is GRANTED in part and DENIED in

part. The motion is GRANTED as to Material Handling’s unjust enrichment claim and that claim

is DISMISSED WITH PREJUDICE. The motion is DENIED as to Material Handling’s breach

of contract and Louisiana Private Works Act claims.




1
  Material Handling’s Motion for Summary Judgment as to IntegriCo will be discussed in a
separate ruling.
                                               1
                                   FACUTAL BACKGROUD

       Material Handling sets out the facts of the case as follows. IntegriCo is an entity that

manufactures plastic railroad ties at its facility in Webster Parish, Louisiana. Record Document

66-1, p. 1. IntegriCo leases this property from the North Webster Parish Industrial District. Id. at

2. In December of 2014, IntegriCo hired Southland to perform work on a construction project to

make improvements to that property. Record Document 1, ¶ 5. In April of 2015, Southland

subcontracted with Material Handling to provide goods and services as part of this project. Id. at

¶ 6. Material Handling installed a conveyor system in the IntegriCo building between June and

August of 2015. Record Document 66-1, p. 3. Material Handling asserts that its work met or

exceeded the standards set out in its contract with Southland. Id. Material Handling now alleges

that although it was initially paid according to the agreed-upon payment schedule, it is currently

owed $82,635.00 for goods and services. Id.; Record Document 1, ¶s 11 & 12.

       Material Handling brings claims against Southland and IntegriCo under the Louisiana

Private Works Act (the “PWA”). Record Document 1, ¶ 16. Material Handling claims that,

pursuant to the PWA, its performance of work on the property gives rise to a claim of privilege

against Southland and IntegriCo as the contractor and the owner. Id. Material Handling states that

this privilege secures the full amount of unpaid principal for the work, the interest due on that

amount, and the fees incurred for filing the statement of privilege. Id. at ¶ 18.

       Material Handling also claims that Southland is liable for breach of contract and, as a result,

is liable for damages caused by its failure to perform under the contract between the parties,

pursuant to Louisiana Civil Code article 1994. Id. at ¶ 15. Furthermore, Material Handling alleges

that Southland is liable for all the attorneys’ fees incurred for this claim because it constitutes a

claim on an open account pursuant to Louisiana Revised Statute § 9:2781. Id. at ¶ 20. In the



                                                  2
alternative, Material Handling claims that Southland has been unjustly enriched by the goods and

services Material Handling provided. Id. at ¶ 21.

                                     LAW AND ANALYSIS

I.     Summary Judgment Standard

       Federal Rule of Civil Procedure 56(a) directs a court to “grant summary judgment if the

movant shows that there is no genuine dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” Summary judgment is appropriate when the pleadings, answers to

interrogatories, admissions, depositions, and affidavits on file indicate that there is no genuine

issue of material fact and that the moving party is entitled to judgment as a matter of law. Celotex

Corp. v. Catrett, 477 U.S. 317, 322 (1986). When the burden at trial will rest on the non-moving

party, the moving party need not produce evidence to negate the elements of the non-moving

party’s case; rather, it need only point out the absence of supporting evidence. See id. at 322–23.

However, “if the movant bears the burden of proof on an issue, . . . he must establish beyond

peradventure all of the essential elements of the claim or defense to warrant judgment in his favor.”

Fontenot v. Upjohn Co., 780 F.2d 1190, 1194 (5th Cir. 1986).

       If the movant satisfies its initial burden of showing that there is no genuine dispute of

material fact, the nonmovant must demonstrate that there is, in fact, a genuine issue for trial by

going “beyond the pleadings” and “designat[ing] specific facts” for support. Little v. Liquid Air

Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (citing Celotex, 477 U.S. at 325). “This burden is not

satisfied with some metaphysical doubt as to the material facts,” by conclusory or unsubstantiated

allegations, or by a mere “scintilla of evidence.” Id. (internal quotation marks and citations

omitted). However, “[t]he evidence of the non-movant is to be believed, and all justifiable

inferences are to be drawn in his favor.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)



                                                 3
(citing Adickes v. S. H. Kress & Co., 398 U.S. 144, 158–59 (1970)). While not weighing the

evidence or evaluating the credibility of witnesses, courts should grant summary judgment where

the critical evidence in support of the nonmovant is so “weak or tenuous” that it could not support

a judgment in the nonmovant’s favor. Armstrong v. City of Dall., 997 F.2d 62, 67 (5th Cir. 1993).

       Additionally, Local Rule 56.1 requires the movant to file a statement of material facts as

to which it “contends there is no genuine issue to be tried.” The opposing party must then set forth

a “short and concise statement of the material facts as to which there exists a genuine issue to be

tried.” W.D. La. R. 56.2. All material facts set forth in the movant’s statement “will be deemed

admitted, for purposes of the motion, unless controverted as required by this rule.” Id.

II.    Summary of Arguments

       A.      Material Handling’s Motion for Summary Judgment

       Material Handling argues that IntegriCo and Southland are liable under the PWA. Record

Document 66-1, p. 4. The PWA provides subcontractors who perform improvements to

immoveable property with a claim against the owner and the contractor for the price of their work.

La. Stat. Ann. § 9:4802(A)(1). The statute also provides that claims against the owner of the

property “shall be secured by a privilege on the immovable on work which is performed.” Id. at §

9:4802(B). Material Handling asserts that it has properly filed a statement of privilege in the public

records in accordance with § 9:4822 and has therefore secured its claim to the unpaid principal for

the work it performed on IntegriCo’s property. Record Document 66-1, p. 5.

       Material Handling also claims that Southland is liable for breach of contract. Id. at 8. In

furtherance of this claim, Material Handling attempts to rebut one of the affirmative defenses

raised by Southland. In its answer, Southland states that Material Handling’s claims are barred

because the contract between the parties contains a suspensive condition, in this case a pay-if-paid



                                                  4
clause, that has not yet been fulfilled. Record Document 17, p. 2. Material Handling first argues

that this pay-if-paid clause does not relieve Southland of its payment obligations because the clause

was included in the standard form purchase order provided by Southland and should therefore be

interpreted against Southland pursuant to Louisiana Civil Code article 2056. Record Document

66-1, p. 6. Material Handling also argues that the clause does not indicate a departure from the

payment schedule set forth in the purchase order. Id. at 6–7. Finally, Material Handling contends

that even if the Court finds that the clause renders the payment schedule moot, IntegriCo’s

unanticipated failure to pay Southland merely transforms the term of payment into a “reasonable

time period,” which has now passed. Id. at 7. The Court notes that Material Handling does not

challenge the validity of its contract with Southland or the validity of the payment provision itself.

       B.      Southland’s Opposition/Cross-Motion for Summary Judgment

       In response to Material Handling’s motion, Southland filed a Cross Motion for Summary

Judgment and an Opposition. Record Documents 77 & 78. The same brief was submitted in

support of each filing. See Record Document 77-3 & 78. Southland contends that Material

Handling has no action against it for breach of contract because the pay-if-paid clause designates

payment by IntegriCo as a suspensive condition that must occur before Southland is obligated to

pay Material Handling. Record Document 77-3, p. 4. According to Southland, Material Handling

has not demonstrated that IntegriCo has paid Southland, so Material Handling cannot show that

Southland is obligated to pay the outstanding principal. Id. at 9.

       Southland argues that the pay-if-paid clause defeats Material Handling’s claim under the

PWA for the same reasons. Id. at 14–15. Additionally, Southland argues that factual issues exist

as to whether Material Handling has a valid PWA claim because it has not provided any proof that

its statement of privilege was filed within the required time period. Id. at 17. Southland points out



                                                  5
that although Material Handling claims that its statement of privilege was filed within sixty days

after the filing of a notice of termination, as required by Louisiana Revised Statute § 9:4822,

Material Handling provides no proof showing that a notice of termination was ever filed. Id. at 18–

19.

       Finally, Southland rebuts Material Handling’s unjust enrichment claim by arguing that an

action for unjust enrichment is only available when a plaintiff has no other legal remedy. Id. at 16–

17. Because Material Handling has a remedy under the law for breach of contract and under the

PWA, Southland argues that it cannot assert a claim of unjust enrichment. Id. at 17.

       C.      Material Handling’s Opposition

       In its opposition, Material Handling argues that Southland’s motion should be denied

because: (1) Southland’s interpretation of the pay-if-paid clause is incorrect; (2) Southland has not

demonstrated that it has not been paid by IntegriCo; and (3) Southland has not demonstrated that

it is free from fault for IntegriCo’s nonpayment. Record Document 83, p. 5.

       As to its first point, Material Handling claims that because the statement immediately

before the pay-if-paid clause states that the payments “shall” be made in accordance with the

payment schedule, the payments are mandatory and not contingent on any condition. Id. at 13.

Alternatively, Material Handling argues that the payment schedule and the pay-if-paid clause are

in conflict with one another. Id. at 16. Second, Material Handling contends that even if the pay-if-

paid clause is a suspensive condition, Southland has not shown that it has not been paid by

IntegriCo and thus that the suspensive condition remains unfulfilled. Id. at 5. Finally, Material

Handling argues that Southland is at fault for IntegriCo’s nonpayment and therefore that the

suspensive condition should be regarded as fulfilled. Id. at 11.




                                                 6
       D.      Material Handling’s Reply to Southland

       On December 3, 2019, Material Handling filed a reply to Southland’s opposition. 2 Record

Document 86. Upon review, this reply closely parallels Material Handling’s opposition [Record

Document 83] in substance but includes an additional section responding to Southland’s argument

that Material Handling has submitted no proof that it timely filed the statement of privilege

necessary to preserve its PWA claim. Id. at 19. Material Handling refers the Court to a Notice of

Termination that IntegriCo filed in the public records of Webster Parish on December 7, 2015. Id.

at 19; Record Document 83-9, p. 2. Material Handling alleges that its statement of privilege was

timely filed pursuant to § 9:4822 because December 7, 2015, is within 60 days of November 13,

2015, when the statement was filed. Id. Record Document 86, p. 19.

III.   Southland’s Cross-Motion for Summary Judgment

       The Court will address Southland’s cross-motion for summary judgment first because the

question of whether a suspensive condition exists must be resolved before the Court can determine

whether any such condition has been fulfilled, and the existence of a suspensive condition is central

to the issues in Southland’s motion.

       A.      Breach of Contract Claim

       In order to decide whether Southland’s cross-motion for summary judgment should be

granted as to the breach of contract claim, the Court must resolve two issues. First, the Court must

make the legal determination as to whether the payment clause contained in Southland’s contract




2
  The Court observes that the deadline to file this reply was seven days after the filing of
Southland’s opposition. See Record Document 67. The opposition was filed on November 5, 2019,
and this reply was not filed until December 3, 2019. Record Documents 78 & 86. Therefore, this
reply is untimely. However, because its content is similar to Material Handling’s timely-filed
opposition [Record Document 83] and because no party has objected, the Court will consider the
reply.
                                                 7
with Material Handling constitutes a suspensive condition. Second, if a suspensive condition does

exist, the Court must decide whether there are enough facts in the record to determine whether that

condition remains unfulfilled.

             1.      The pay-if-paid clause is a suspensive condition

          This breach of contract suit presents a narrow issue: whether the payment provision in the

contract between Southland and Material Handling is actually a “pay-when-paid” clause or a “pay-

if-paid” clause. The distinction between these two types of clauses is established by the Louisiana

jurisprudence on this topic. A pay-when-paid clause is a term of payment, whereas a pay-if-paid

clause is a suspensive condition. Tymeless Flooring, Inc. v. Rotolo Consultants, Inc. 2014-CA-

1392 (La. App. 4. Cir. 5/20/15); 172 So. 3d 145, 146. The most important factor in distinguishing

between a pay-when-paid clause and a pay-if-paid clause is the language used in the contract. Id.

at 152.

          Under Louisiana law, 3 obligations between parties can be subject to both conditions and

terms. An obligation is subject to a condition if it is dependent on an uncertain event. La. Civ.

Code art. 1767. An obligation that may not be enforced until the uncertain event occurs is subject

to a suspensive condition. Id. When an obligation is subject to a suspensive condition, “the very

existence of the obligation depends upon the occurrence of the event.” Cahn. Elec. Co. v. Robert

E. McKee, Inc., 490 So. 2d 647, 652 (La. Ct. App. 1986). An obligation may also be subject to a

term of performance. La. Civ. Code. art 1778. A term can be certain, for a fixed period of time, or

uncertain, for a period of time that is either determinable by the intent of the parties or by the




3
 Because this case is based on diversity jurisdiction, the Court must apply the substantive law of
the forum state, here Louisiana. Holt v. State Farm Fire & Cas. Co., 627 F.3d 188, 191 (5th Cir.
2010) (citing Erie R. v. Tompkins, 304 U.S. 64, 78 (1938)).
                                                  8
occurrence of a future and certain event. Id. An obligation that is subject to a term is already in

existence. S. States Masonry, Inc. v. J.A. Jones Constr. Co., 507 So. 2d 198, 203 (La. 1987).

        In Southern States Masonry v. J.A. Jones Construction, the Louisiana Supreme Court was

asked to determine whether the payment provisions of two construction contracts contained

uncertain terms or suspensive conditions. Id. at 200. The case arose after the Louisiana World

Expedition, Inc. (“LWE”), the owner of the 1984 Louisiana World’s Fair, filed for bankruptcy

before paying its general contractors. Id. at 199. The case consolidated two lawsuits brought by

subcontractors demanding payment from the general contractors for the work they had performed.

Id. Both contracts between the general contractors and subcontractors contained payment

provisions stating that the subcontractor would receive payment after the general contractor was

paid. Id. at 200.

        One of the payment provisions stated that the contractor would pay the subcontractor “upon

receipt of payment from the owner.” Id. at 200. In the other case, the payment provision stated that

the contractor would pay the subcontractor for each month “for which payment has been made by

said Owner to said Contractor.” Id. at 201. Both contracts also contained a provision stating that

final payment to the subcontractor would be made after final payment by the owner to the general

contractor. Id. at 200–01. The general contractors argued that those payment provisions established

that payment by the owner was a suspensive condition to their obligation to pay the subcontractors.

Id. at 200. The Court disagreed, holding that both provisions were terms of payment that “at most

retard[ed] the execution of the contractor’s obligation for a reasonable time” and did not

“suspensively condition the contractors’ obligation to make payments until the contractors were

in fact paid by the owner.” Id. at 202–03.




                                                 9
       The Court found that in both contracts, the owner’s payment to the general contractor was

viewed as a reasonably certain event and neither contract contemplated the owner’s possible

insolvency. Id. at 201. Based on the language of the payment provisions, the Court concluded that

it was not reasonable to infer that the parties had anticipated that the general contractors would not

be required to pay the subcontractors if they were not paid by LWE. Id. at 203–04. Furthermore,

both payment provisions were phrased in mandatory terms. Id. at 204. The Court opined that, had

the payment provisions used the conjunction “if,” those provisions “might have evidenced the

parties’ intent to condition receipt of payment by the subcontractor upon receipt of payment from

the owner to the general contractor.” Id. at 206. Thus, even though the Court found no suspensive

conditions in the contracts at issue in Southern States, it acknowledged that a different result could

be reached had the contracts used different language. Id.

       In Imagine Construction, Inc. v. Centex Landis Construction Co., Inc., the Louisiana

Fourth Circuit Court of Appeals applied the holding of Southern States to a payment provision in

a construction contract and reached the opposite result. 97-CA-1653 (La. App. 4 Cir. 2/11/98); 707

So. 2d 500, 502. The court in Imagine was asked to decide whether a subcontractor’s claim for

payment against the general contractor was premature because of the owner’s nonpayment to the

general contractor. Id. at 501. In Imagine, the payment provision stated as follows:

       Notwithstanding anything to the contrary . . . Subcontractor shall not be entitled to
       receive any progress payment or final payment prior to Centex Landis’ actual
       receipt of that payment from Owner. Subcontractor agrees that Centex Landis’
       actual receipt of full payment from the owner shall be a condition precedent to the
       bringing of any action by Subcontractor hereof against Centex Landis or its surety,
       if any, relating to Contractor’s failure to make payment . . . .

Id. at 502 (emphasis added). The court found that this language was distinguishable from the

language at issue in Southern States because it recognized the possibility that “there may be an

utter and complete failure of either progress payments or full payments.” Id. The court emphasized

                                                 10
that the most significant language in the clause was the subcontractor’s agreement that full

payment from the owner was a condition precedent to any action against the contractor. Id.; see

Southern States, 507 So. 2d at 204 n.15 (stating that the term “condition precedent” is a common

law term analogous to the civilian concept of a suspensive condition).

       The same issue came before the Louisiana Fourth Circuit again several years later in

Tymeless Flooring, Inc. v. Rotolo Consultants, Inc. 172 So. 3d at 146. The payment provision in

this case stated that 90% of the subcontractor’s invoices would be paid after payment by the owner

for the subcontractor’s work. Id. at 147. The other 10% was to be paid “upon satisfactory

completion of this contract and release of final payment by the Owner.” Id. The court observed

that the determinative factor in interpreting whether a payment provision is a pay-if-paid clause,

and therefore a suspensive condition, is the language in the contract. Id. at 152 (citing Solomon &

Filipowski, Inc. v. Boes Iron Works, Inc., 621 So. 2d 882, 884 (La. App. 4 Cir. 1993)). Based on

the holdings of Southern States and Imagine, the court found that the payment provision did not

contain the “condition precedent” language that would qualify it as a suspensive condition. Id. at

153–54. However, the court also acknowledged, as the Louisiana Supreme Court did in Southern

States, that if the language of the contract had included a phrase like “unless and until” or

“condition precedent,” the court could have reached a different conclusion. Id. at 153.

       Turning to the case at hand, the Court finds that the payment provision in the contract

between Material Handling and Southland obviously contains a pay-if-paid clause that designates

payment by IntegriCo as a suspensive condition to Southland’s obligation to pay Material

Handling. The relevant language states:

       Supplier acknowledges and agrees that Contractor’s receipt of payment from
       Owner is an express condition precedent to Contractor’s obligation to pay Supplier
       under this CPO.



                                                11
Record Document 66-3, p. 36, ¶ 12 (emphasis added). This language demonstrates that the parties

acknowledged the possibility that the owner may fail to pay the general contractor. See Imagine,

707 So. 2d at 502. Furthermore, this payment provision uses the term “condition precedent,” which

is analogous to a suspensive condition. Southern States, 507 So. 2d at 204 n.15. The Court

acknowledges that this suspensive condition transfers the risk of the owner’s nonpayment wholly

to Material Handling as the subcontractor. See Tymeless, 172 So. 3d at 153.

       Because the Court finds that the payment provision clearly contains a suspensive condition,

it is therefore unpersuaded by Material Handling’s arguments that the clause should be read as a

term of payment. Contrary to Material Handling’s contention, the purchase order should not be

interpreted against Southland even though Southland supplied it because this rule of interpretation

only applies when there is doubt as to a contract’s meaning. See La. Civ. Code art. 2056.

Furthermore, the pay-if-paid clause and the payment schedule are not mutually exclusive. If the

Court were to adopt Material Handling’s view on this point, then no pay-if-paid clause could ever

be valid in a contract that contained a payment schedule. To the contrary, as the court in Imagine

found, contracts can contain pay-if-paid clauses if the language is sufficiently explicit. Imagine,

707 So. 2d at 502. The language in this contract is sufficiently explicit to demonstrate the parties’

intent to subject their obligation to a suspensive condition. Thus, the Court finds that the pay-if-

paid clause constitutes a valid suspensive condition to Southland’s obligation to Material

Handling.

            2.      Whether the condition has been fulfilled is an issue of fact

       Although the contract between Southland and Material Handling contains a suspensive

condition, that is not sufficient to support a summary judgment ruling in Southland’s favor.

Southland must also demonstrate that the condition, payment by IntegriCo, remains unfulfilled.



                                                 12
Material Handling argues that Southland has failed to do so. Record Document 83, p. 8. Material

Handling points to an interrogatory response by Southland stating that it has been paid

$7,694,309.26 by IntegriCo and an October 5, 2015 invoice from Southland to IntegriCo reflecting

that IntegriCo paid Southland a total of $9,219,477.00. Id.; See Record Documents 83-3, p. 2; 84-

3, p. 1. Material Handling claims that these documents contradict Southland’s assertion that it has

not been paid by IntegriCo. Record Document 83, p. 8. This showing by Material Handling is

certainly sufficient to create a genuine issue of material fact as to whether IntegriCo has paid

Southland and to defeat summary judgment as to the breach of contract claim. However, as will

be more thoroughly discussed in the section analyzing Material Handling’s motion, the Court

believes that the real fact at issue is not whether IntegriCo has paid any money at all to Southland,

but whether IntegriCo has paid Southland in accordance with the intended definition of “payment”

in the pay-if-paid clause, thus triggering Southland’s obligation to pay additional amounts to

Material Handling. To be clear, the pay-if-paid clause does not operate as a bar to recovery if

Material Handling can present evidence that payment, within the meaning of the contract, has been

made to Southland.

       B.      Private Works Act Claim

       Southland contends that because Material Handling’s PWA claim also arises from the

contract, it cannot be liable under the PWA for the same reasons that it is not liable for breach of

contract. Record Document 77-3, pp. 14–15. Southland also argues that a pay-if-paid clause can

be raised by a contractor as a valid defense to a PWA claim. Id. at 15. In Bear Industries, Inc. v.

Hanover Insurance Company, the Louisiana First Circuit Court of Appeals held that a contractor’s

surety could not avail itself of a pay-if-paid clause as a defense to a subcontractor’s PWA claim.

2017 CA 0301 (La. App. 1 Cir. 1/4/18); 241 So. 3d 1159, 1166. The court reasoned that allowing



                                                 13
a surety to assert this defense against a subcontractor, where the owner has escaped liability to the

subcontractor because of a payment bond, would contravene the protections delineated in the

PWA. Id. In reaching this conclusion, the court did not address whether a contractor itself, rather

than a contractor’s surety, would be able to assert a pay-if-paid clause as a defense to a

subcontractor’s PWA claim. The Court has been unable to locate, and the parties have not

provided, any other case law on this issue.

       The PWA grants subcontractors the right to recover the costs of labor and materials from

a party with whom there is no contract in order to facilitate the construction of improvements.

Metro. Erection Co., Inc. v. Landis Const. Co., Inc., 627 So. 2d 144, 148 (La. 1993). Obviously, a

subcontractor enjoys a privity of contract with its contractor that it does not have with an owner or

a contractor’s surety. In addition to its rights under the PWA, a subcontractor has an action for

breach of contract against its contractor that it does not have against an owner or a contractor’s

surety. Therefore, the Court finds that it would not render the protections of the PWA meaningless

to allow Southland to assert the pay-if-paid clause as a defense to Material Handling’s PWA claim

against it because a contract exists between Southland and Material Handling.

       A subcontractor’s claim under the PWA is based on obligations arising out of the

performance of work under a contract. La. Stat. Ann. § 9:4802(A). Because the Court has

determined that the pay-if-paid clause represents a suspensive condition, whether Southland owes

any obligation to Material Handling under the contract depends on whether that condition has been

fulfilled. Thus, the same issues of material fact that prevent Southland from succeeding on

summary judgment as to the breach of contract claim also prevent it from succeeding on summary

judgment as to the PWA claim. For the sake of clarity, the Court emphasizes that Southland’s




                                                 14
assertion of the pay-if-paid clause as a defense has no impact on Material Handling’s PWA claims

against IntegriCo, which the Court will resolve in a separate ruling.

       C.      Unjust Enrichment Claim

       Southland argues that Material Handling cannot assert an unjust enrichment claim because

such a claim is only available when a plaintiff has no other legal remedy. Record Document 77-3,

pp. 16–17. An unjust enrichment claim involves five elements: “(1) an enrichment of the

defendant; (2) an impoverishment of the plaintiff; (3) a connection between the enrichment and

the resulting impoverishment; (4) an absence of justification or cause for the enrichment and

impoverishment; and, (5) there must be no other remedy at law available to plaintiff.” Garber v.

Badon & Ranier, 2007-1497 (La. App. 3 Cir. 4/2/08); 981 So. 2d 92, 100, writ denied, 08-1154

(La. 9/19/08); 992 So. 2d 943. Under the fifth element, “it is not the success or failure of other

causes of action, but rather the existence of other causes of action, that determine whether unjust

enrichment can be applied.” Id. (emphasis in original). In this case, no party disputes that a valid

contract exists between Material Handling and Southland. Although a genuine issue of material

fact exists as to whether Southland currently owes Material Handling any money under that

contract, the remedy in this case is governed by contract law and contract law provides Material

Handling with a cause of action. Therefore, Material Handling cannot meet the fifth element of an

unjust enrichment claim and that claim is DISMISSED WITH PREJUDICE.

       D.      Conclusion of Southland’s Cross-Motion for Summary Judgment

       The Court finds that Material Handling has demonstrated that there are genuine issues for

trial by going beyond the pleadings and designating specific facts in support of its argument that

Southland has already been paid by IntegriCo. Liquid Air Corp., 37 F.3d at 1075. Therefore,

Southland’s Cross-Motion for Summary Judgment [Record Document 77] is hereby GRANTED



                                                15
in part and DENIED in part. The motion is GRANTED as to the unjust enrichment claim and

DENIED as to the breach of contract and PWA claims.

IV.    Material Handling’s Motion for Summary Judgment as to Southland

       Because the Court finds that a genuine issue of material fact exists as to whether the

suspensive condition governing Southland’s obligation to Material Handling has been fulfilled,

Material Handling’s motion for summary judgment as to Southland must be denied. However, the

Court will analyze Material Handling’s motion separately in order to clarify the factual issues.

       A.      Breach of Contract Claim

       Material Handling claims that it is entitled to summary judgment because Southland has

failed to prove two essential elements of its affirmative defense: (1) that it has not been paid by

IntegriCo and (2) that it is not at fault for IntegriCo’s failure to pay. Record Document 86, p. 8. As

an initial matter, the Court is unpersuaded by Material Handling’s argument that Southland must

demonstrate that it is free from fault as to IntegriCo’s nonpayment in order to survive summary

judgment. Material Handling refers the Court to Louisiana Civil Code article 1772 which states:

“[a] condition is regarded as fulfilled when it is not fulfilled because of the fault of the party with

an interest contrary to the fulfillment.” Under this article, if IntegriCo’s nonpayment is Southland’s

fault, the suspensive condition governing Southland’s obligation to Material Handling would be

regarded as fulfilled and Southland would currently owe payment to Material Handling. Despite

this legal principle, Material Handling offers no legal support for its assertion that Southland bears

the burden of proof on this issue and cannot survive summary judgment without such proof.

Furthermore, Material Handling’s argument that Southland is at fault is based on a separate case

currently pending between IntegriCo and Southland in which IntegriCo alleges that it stopped

making payments to Southland because Southland breached its contract. Record Document 86, p.



                                                  16
13. However, the existence of this other case demonstrates that there is at the very least an issue

of fact as to whether Southland is at fault for IntegriCo’s nonpayment. Therefore, Material

Handling cannot rely on this case to positively demonstrate that Southland is at fault.

       Material Handling argues for the first time in its reply that even if the pay-if-paid clause is

a suspensive condition, Southland has been already been paid by IntegriCo and therefore the

condition has already been fulfilled. 4 Again, the Court finds that the fulfillment of this condition

is a genuine issue of material fact. The factual issue is created by ambiguity as to the intended

definition of the word “payment” in the pay-if-paid clause. Under Louisiana law, “[i]nterpretation

of a contract is the determination of the common intent of the parties.” La Civ. Code art. 2045. If

the words in the contract are clear and explicit, “no further interpretation may be made in search

of the parties’ intent.” Id. art. 2046. However, if the text of a contract is subject to two or more

reasonable interpretations, a court may look to parol evidence to determine the parties’ intent.

Cenac v. Orkin, L.L.C., 941 F.3d 182, 190 (5th Cir. 2019) (citing Am. Elec. Power Co. v. Affiliated

FM Ins. Co., 556 F.3d 282, 286 (5th Cir. 2009)). In this case, the Court finds that parol evidence

is needed to determine the parties’ intent.




4
 It is the practice of the Fifth Circuit and its district courts to refuse to consider arguments raised
for the first time in reply briefs. Gillaspy v. Dallas Indep. Sch. Dist., 278 F. App’x 307, 315 (5th
Cir. 2008) (per curiam). However, the Fifth Circuit has also held that Federal Rule of Civil
Procedure 56(c) “merely requires the court to give the non-movant an adequate opportunity to
respond prior to a ruling.” Sw. Bell Tele. Co. v. City of El Paso, 346 F.3d 541, 545 (5th Cir. 2003)
(quoting Jackson v. Widnall, 99 F.3d 710, 713 (5th Cir. 1996)). Material Handling argues that even
though its reply references evidence not attached to its original motion, the Court should consider
that evidence because Southland had an opportunity to respond in its reply to Material Handling’s
opposition. Record Document 86, p. 9. The Court agrees that Southland could have filed a reply
in support of its cross-motion for summary judgment and responded to the new arguments and
evidence raised in Material Handling’s reply but chose not to do so. Therefore, the Court will
consider the new arguments and evidence contained in Material Handling’s reply.
                                                  17
       The ambiguity of the pay-if-paid clause is reflected by its text. The language is much less

detailed than the payment provisions in the cases previously discussed. For instance, the payment

provision in Tymeless stated that 90% of the subcontractor’s invoices would be paid after payment

by the owner for the subcontractor’s work and that the remaining 10% would be released upon

completion of the contract and final payment by the owner. 172 So. 3d at 147. The clause in

Imagine stated that that subcontractor would not be “entitled to receive any progress payment or

final payment prior to [the contractor’s] actual receipt of that payment from Owner.” 707 So. 2d

at 502. The clause also specified that the contractor’s receipt of full payment from the owner was

a condition precedent to any action the subcontractor could bring against the contractor. Id. In

contrast, the pay-if-paid clause in the instant case merely states:

       Supplier acknowledges and agrees that Contractor’s receipt of payment from
       Owner is an express condition precedent to Contractor’s obligation to pay Supplier
       under this CPO.

Record Document 66-3, p. 36, ¶ 12. As Material Handling points out, this clause does not explicitly

require payment in full or payment in installments. Record Document 86, pp. 11–12. Material

Handling interprets this ambiguity to mean that the word “payment” refers to any exchange of

money from IntegriCo to Southland. Id. at 12. However, that interpretation is no more supported

by the text than payment in full or installment payments.

       The ambiguity as to the meaning of the word “payment” is further highlighted by the

parties’ filings in this case. As noted previously, Southland stated in its discovery responses that it

had received $7,694,309.26 from IntegriCo. Record Document 83-3, p. 2. Additionally, an October

5, 2015, invoice from Southland to IntegriCo reflects that a total of $9,219,477.00 had been paid

by IntegriCo up to that date. Record Document 83-4, p. 1. This invoice also lists an outstanding

balance of $496,236.43 and an additional unpaid charge of $1,135,401.41 for the month of August,



                                                  18
showing that some amounts owed to Southland remained unpaid. Id. Despite some evidence of

payment, Southland asserted in its Statement of Uncontested Facts that it has not paid Material

Handling’s most recent invoices because it has not been paid by IntegriCo. Record Document 77-

1, p. 3, ¶ 11. Similarly, Southland submits the declaration of Michael Ballard, Southland’s CEO,

wherein he states that “Southland has not been paid by IntegriCo for its contracting services

pursuant to their construction contract for the Project” and that payment to Material Handling is

not yet due because “IntegriCo has not remitted payment to Southland.” Record Document 77-4,

p. 2.

        Material Handling argues that this combination of filings shows that Southland has made

contradictory statements regarding payment by IntegriCo. Record Document 86, p. 9. Instead, the

Court views Southland’s filings and Material Handling’s interpretation of those filings as an

indication that Southland and Material Handling have separate understandings of the meaning of

the word “payment” in the pay-if-paid clause. This ambiguity has created a genuine issue of

material fact as to whether the suspensive condition created by that clause has been fulfilled. The

Court acknowledges that Southland, as a party relying on a suspensive condition, has the burden

of proving the “nonoccurrence of the event on which the obligation was conditioned.” Sams’s Style

Shop v. Cosmos Broad. Corp., 694 F.2d 998, 1004 (5th Cir. 1982). However, the Court is not

willing to grant summary judgment when it finds that the record contains a genuine issue of

material fact as to whether the suspensive condition has been fulfilled. Thus, summary judgment

cannot be granted as to Material Handling’s breach of contract claim.

        B.     Private Works Act Claim

        The same issue of fact that prevents Material Handling from succeeding on summary

judgment as to its breach of contract claim prevents it from succeeding on summary judgment as



                                                19
to its PWA claim. A subcontractor’s claim under the PWA is based on obligations arising out of

the performance of work under a contract. La. Stat. Ann. § 9:4802(A). Again, whether Southland

owes any obligation to Material Handling depends on whether the suspensive condition has been

fulfilled. Thus, Material Handling’s PWA claim cannot be decided at the summary judgment stage.

        C.     Conclusion of Material Handling’s Motion for Summary Judgment as to
               Southland

        Because Material Handling has failed to establish, beyond peradventure, the essential

elements of its breach of contract and PWA claims against Southland, its motion for summary

judgment [Record Document 66] is DENIED as to Southland. See Fontenot, 780 F.2d at 1194.

                                        CONCLUSION

        The Court finds that the contract between Material Handling and Southland contains a pay-

if-paid clause that designates payment by IntegriCo a suspensive condition to Southland’s

obligation to pay Material Handling. The Court further finds that a genuine issue of material fact

exists as to whether that suspensive condition has been fulfilled. Accordingly, Material Handling’s

Motion for Summary Judgment [Record Document 66] is DENIED as to Southland. Southland’s

Cross-Motion for Summary Judgment [Record Document 77] is GRANTED in part and

DENIED in part. The motion is GRANTED as to Material Handling’s unjust enrichment claim

and that claim is DISMISSED WITH PREJUDICE. The motion is DENIED as to Material

Handling’s breach of contract and PWA claims.

        THUS DONE AND SIGNED in Shreveport, Louisiana on this 3rd day of March,

2020.



                                                     ___________________________
                                                     ELIZABETH ERNY FOOTE
                                                     UNITED STATES DISTRICT JUD

                                                20
